DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Casey et al., US PG Pub 2008/0015738 A1 (hereafter Casey).  

Regarding claim 1 where it is disclosed by Casey to have a robotic cleaner that can follow a wall or object based on the sensor data.  Casey discloses their system having, “A method for cleaning along an edge [see figure 17 where the wall is considered to be an edge which the robot can follow], performed by a cleaning robot [figures 1-3 device labeled 10 is the 

  Regarding claim 2 where it is disclosed by Casey in at least paragraphs 110-114 and figures 5B and 6B to have their system also being able to track the object that it needs to clean around.  Where the tracking is based on a value which is interpreted to be the max so as to clean all around the room.  The system of Casey is able to move around the room and turn corners as shown in the figures and hence would be able to detect if the transducer signal has not been returned and thus the wall/object has ended.  This is read upon by applicants claim to, “the step of determining an extreme value from the tracking transducer according to the plurality of values from the tracking transducer comprises: determining a maximum value from the tracking transducer according to the values from the tracking transducer; the step of stopping rotating if a current value from the tracking transducer and the extreme value from the tracking transducer satisfy a preset relationship comprises: stopping rotating if the current value from the tracking 

Regarding claim 3 where it is disclosed by Casey in at least paragraphs 110-114 and figures 7 and 12-13 to have, “the tracking transducer comprises an infrared emitter and an infrared sensor, and the values from the tracking transducer involve in intensity information generated by the infrared sensor.”  This is also described in at least paragraphs 18, 27, 79, 86 and 116.  

Regarding claim 4 where it is disclosed by Casey in at least paragraphs 110-114 as well as figures 5B and 6B to have, “the step of determining an extreme value from the tracking transducer according to the plurality of values from the tracking transducer comprises: determining a minimum value from the tracking transducer according to the values from the tracking transducer; the step of stopping rotating if a current value from the tracking transducer and the extreme value from the tracking transducer satisfy a preset relationship comprises: stopping rotating if the current value from the tracking transducer is larger than or equal to a preset multiple of the minimum value from the tracking transducer.”  

Regarding claim 5 where it is disclosed by Casey in at least paragraphs 18, 27, 79, 86 and 116 to have, “the tracking transducer comprises a ranging sensor, and the values from the tracking transducer involve in distance information generated by the ranging sensor.”  

Regarding claim 6 where it is disclosed by Casey in at least paragraphs 111-114 and shown in figure 20 to have their system also, “after moving along a contour edge of the object to be followed in a current orientation, the method further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 7 where it is disclosed by Casey to have, “A cleaning robot [figures 1-3 device labeled 10], comprising: a robot body [figures 25-26], a side portion of which is provided with a tracking transducer [figures 5-14]; a mechanism for driving wheels [figures 25-26 and paragraphs 28-29 where the robot moves by the wheels which would include a motor], configured to drive the robot body to rotate and move [at least paragraphs 27-29]; a cleaning mechanism [at least paragraphs 72-73], configured to cleaning up garbage on the ground [paragraphs 72-73]; and a processor [at least paragraphs 83 and 101], configured to: ensure that an object to be followed is found [at least paragraphs 101-114]; control the robot body to rotate along a direction in which a tracking transducer gradually approaches the object to be followed [at least paragraphs 27-29], and record a plurality of values from the tracking transducer [at least figures 5B and 6B]; determine an extreme value from the tracking transducer according to the plurality of values from the tracking transducer [figure 17, 21B and 22 and paragraphs 110-114]; control the robot body to stop rotating if a current value from the tracking transducer and the extreme value from the tracking transducer satisfy a preset relationship [figure 17, 21B and 22 and paragraphs 110-114]; control the robot body to move along a contour edge of the object to be followed in a current orientation [at least paragraphs 101-114].”  

Regarding claim 8 where it is disclosed by Casey in at least paragraphs 110-114 to have, “the processor is configured to: determine a maximum value from the tracking transducer according to the values from the tracking transducer; control the robot body to stop rotating if the current value from the tracking transducer is less than or equal to a preset multiple of the maximum value from the tracking transducer.”  

Regarding claim 9 where it is disclosed by Casey in at least paragraphs 18, 27, 79, 86 and 116, to have, “the tracking transducer comprises an infrared emitter and an infrared sensor, and 

Regarding claim 10 where it is disclosed by Casey in at least paragraphs 110-114 to have their system also, “determine a minimum value from the tracking transducer according to the values from the tracking transducer; control the robot body to stop rotating if the current value from the tracking transducer is larger than or equal to a preset multiple of the minimum value from the tracking transducer.”  

Regarding claim 11 where it is disclosed by Casey in at least paragraphs 18, 27, 79, 86 and 116, to have, “the tracking transducer comprises a ranging sensor, and the values from the tracking transducer involve in distance information generated by the ranging sensor.”  

Regarding claim 12 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the cleaning robot further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 13 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the method further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 14 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the method further comprises: adjusting distance between the cleaning robot and the contour edge of 

Regarding claim 15 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the method further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 16 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the method further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 17 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the cleaning robot further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 18 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation. the cleaning robot further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

 Regarding claim 19 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation, the cleaning robot further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Regarding claim 20 where it is disclosed by Casey in at least paragraphs 110-114 to have, “after moving along a contour edge of the object to be followed in a current orientation. the cleaning robot further comprises: adjusting distance between the cleaning robot and the contour edge of the object to be followed during movement with reference to the current value from the tracking transducer.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664